Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 1/05/2022 (28 pages), 1/05/2022 (24 pages), 1/05/2022 (8 pages), 1/05/2022 (7 pages), 1/05/2022, 1/05/2022 (13 pages) and 1/05/2022 (5 pages) have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zachary Derbyshire on 2/15/2022.

The final text of the claim should appear as follows:

Claim 17. The balloon catheter of claim 1, wherein the coating layer further comprises an antioxidant.
Claim 18. The balloon catheter of claim 1, wherein the concentration of the therapeutic agent in the coating layer is from 1 to 20 ug/mm2.
Claim 20. The balloon catheter of claim 1, wherein the at least one first additive is not a therapeutic agent.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-20 of the Claim Set filed 1/05/2022 directed to a balloon catheter for delivering a therapeutic agent to target site in a blood vessel, the balloon catheter comprising: a coating layer overlying an exterior surface of a balloon, the coating layer comprising a therapeutic agent and at least one first additive, wherein: the therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, beta-lapachone, biologically active vitamin D, and combinations thereof;  and the at least one first additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, PEG sorbitan palmitates, and combinations thereof; and a biocompatible polymer, wherein the biocompatible polymer is present in an adherent layer, wherein the adherent layer is positioned between the coating layer and the exterior surface of the balloon. The Double Patenting rejections made in the Non-Final Rejection filed 10/05/2021 directed to U.S. Patent No. 8414525, U.S. Patent No. 9764065, U.S. Patent No. 9937159, U.S. Patent No. 10881644, copending Application No. 11942452, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/THURMAN WHEELER/Examiner, Art Unit 1619 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626